Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has been examined.  Claims 1-20 are pending.
	The Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2185.
Specification
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness. 

	Claims 1-2, 6-11, 15-17 are rejected under pre-AIA  35 U.S.C. § 103 (a) as being unpatentable over Sadowski et al. (US Pub No. 2019/0129463) in view of Tsung et al. (US Pub No. 2017/0011550).
In order to expedite and avoid piecemeal prosecution, the following rejection is made to the extent that the claims are understood, by considering those elements which are understood and interpreting their function in a manner which is consistent with the recited goals of the claims, and then applying the best available art.
In regard to claim 1, Sadowski et al. disclose a method comprising: independently adjusting at least one of a first frequency of a first clock signal received by one or more shader engine modules and a second frequency of a second clock signal received by (as shown in Fig. 4D, which is reproduced below for ease of reference and convenience, Sadowski discloses the clock domains 456 are each shader engines 131. In such an example, it is possible for each shader engine 131 to operate at different clock frequencies, although it is also possible for two or more shader engines 131 to operate at the same clock frequency.  Sadowski furthermore discloses scheduling workloads to different clock domains 456 based on the fact that different clock domains 456 may be running with different clock speeds. In one technique, similar workloads that could be executed at the same time in multiple different clock domains 456 are scheduled in clock domains 456 assigned to the same speed bin if there is further work that is dependent on the similar workloads. In other words, if first work is dependent on second work, and the second work requires enough resources to be schedulable for execution in multiple different clock domains 456, then the APD scheduler 136 (FIG. 2) schedules the first work in multiple different clock domains 456 having the same clock speed, if such multiple different clock domains 456 are available to accept work. The purpose of such a scheduling regime is to prevent the performance hit resulting from staggered work completion times due to the differing clock speeds.  See para 34, 43-43).

    PNG
    media_image1.png
    323
    744
    media_image1.png
    Greyscale

But Sadowski et al. do not disclose the a second frequency of a second clock signal received by one or more non-shader-engine modules of a graphics processing unit based on a first workload of the one or more shader engine modules and a second workload of the one or more non-shader-engine modules.  However Tsung et al. disclose shader modules and non-shade modules (as shown in Fig. 2, which is reproduced below for ease of reference and convenience, Tsung discloses the GPU 200 may be configured for performing a vertex shading (VS) stage and one or more tessellation stages. The GPU 200 comprises the non-shader module 210, the shader module 230, and the cache 250. The non-shader module 210 is operative at least for the following tasks. Firstly, loading the VS command CMD1.sub.VS from the first command queue Q1 to the shader module 230 in performing the VS stage, where the VS command CMD1.sub.VS is stored into the first command queue Q1 by the first processing unit PU1. Secondly, loading first tessellation stage commands from the second command queue Q2 to the shader module 230 in performing the first tessellation stage of the one or more tessellation stages.  See para 20-21).


    PNG
    media_image2.png
    1122
    835
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Tsung et al. into the teachings of Sadowski et al. because each of Tsung et al. and Sadowski et al. teach the rendering of the GPU. Tsung et al. and Sadowski et al. are both attempting to address the load of the GPU and power saving of the GPU based on the loads. Further, a person of ordinary skill in the art would have been motivated to combine Tsung et al. with Sadowski et al. because combining the prior art elements of Tsung et al. with Sadowski et al. according to known methods would have yielded predictable results, using the techniques of Tsung et al. would have improved Sadowski et al. in the same way, and applying the techniques of Tsung et al. to improve Sadowski et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve it and to  raise the efficiency of CPU and improve the system performance). [See MPEP 2143].
In regard to claims 2, 9-11, 16-17, Sadowski et al. disclose wherein independently adjusting the at least one of the first frequency and the second frequency is based on first performance counter data indicative of the first (in Sadowski, the clock control logic 460 controls the clock crossbar 454 to select particular clock generators 452 to transmit clock signals to particular clock domains 456. The selection is based on one or more measurement circuits 462. The measurement circuits 462 measure aspects of the clock domains 456 and provide signals indicative of such measurements to the clock control logic 460 for controlling the clock crossbar 454 to select particular clock generators 452 for providing clock signals to particular clock domains 456. In one example, the measurement circuits 462 include one or more replica circuits for each clock domain 456.  See para 35-36).
In regard to claims 6-7, Sadowski et al. disclose wherein independently adjusting the at least one of the first frequency and the second frequency comprises: sending at least one control signal to a divider (item 454 of figure 4D); with the divider, sending the first clock signal with the first frequency to the one or more shader engine modules based on the at least one control signal; and with the divider, (in Sadowski, The clock crossbar 454 selectively distributes the one or more clock signals generated by the one or more clock generators 452 to one or more clock domains 456. Any technically feasible system for implementing the clock crossbar 454 may be used. Each clock domain 456 represents a different portion of the APD 116. In one example, illustrated in the example system 450(1) of FIG. 4C, the clock domains 456 are each compute units 132. In such an example, it is possible for each compute unit 132 to operate at different clock frequencies, although it is also possible for two or more compute units 132 to operate at the same clock frequency. In another example, illustrated in the example system 450(2) of FIG. 4D, the clock domains 456 are each shader engines 131.  See para 34).  But Sadowski et al. do not disclose the a second frequency of a second clock signal received by one or more non-shader-engine modules of a graphics processing unit based on a first workload of the one or more shader engine modules and a second workload of the one or more non-shader-engine modules.  However Tsung et al. disclose shader modules and non-shade modules (as shown in Fig. 2, which is reproduced below for ease of reference and convenience, Tsung discloses the GPU 200 may be configured for performing a vertex shading (VS) stage and one or more tessellation stages. The GPU 200 comprises the non-shader module 210, the shader module 230, and the cache 250. The non-shader module 210 is operative at least for the following tasks. Firstly, loading the VS command CMD1.sub.VS from the first command queue Q1 to the shader module 230 in performing the VS stage, where the VS command CMD1.sub.VS is stored into the first command queue Q1 by the first processing unit PU1. Secondly, loading first tessellation stage commands from the second command queue Q2 to the shader module 230 in performing the first tessellation stage of the one or more tessellation stages.  See para 20-21).
In regard to claim 8, Sadowski et al. disclose a graphics processing unit (GPU) comprising: a divider (item 454 of figure 4D); a plurality of shader engine modules (item 131 of figure 4D) coupled to the divider and configured to receive a first clock signal from the divider; (as shown in Fig. 4D, which is reproduced below for ease of reference and convenience, Sadowski discloses the clock domains 456 are each shader engines 131. In such an example, it is possible for each shader engine 131 to operate at different clock frequencies, although it is also possible for two or more shader engines 131 to operate at the same clock frequency.  Sadowski furthermore discloses scheduling workloads to different clock domains 456 based on the fact that different clock domains 456 may be running with different clock speeds. In one technique, similar workloads that could be executed at the same time in multiple different clock domains 456 are scheduled in clock domains 456 assigned to the same speed bin if there is further work that is dependent on the similar workloads. In other words, if first work is dependent on second work, and the second work requires enough resources to be schedulable for execution in multiple different clock domains 456, then the APD scheduler 136 (FIG. 2) schedules the first work in multiple different clock domains 456 having the same clock speed, if such multiple different clock domains 456 are available to accept work. The purpose of such a scheduling regime is to prevent the performance hit resulting from staggered work completion times due to the differing clock speeds.  See para 34, 43-43).

    PNG
    media_image1.png
    323
    744
    media_image1.png
    Greyscale

But Sadowski et al. do not disclose the a second frequency of a second clock signal received by one or more non-shader-engine modules of a graphics processing unit based on a first workload of the one or more shader engine modules and a second workload of the one or more non-shader-engine modules.  However Tsung et al. disclose shader modules and non-shade modules (as shown in Fig. 2, which is reproduced below for ease of reference and convenience, Tsung discloses the GPU 200 may be configured for performing a vertex shading (VS) stage and one or more tessellation stages. The GPU 200 comprises the non-shader module 210, the shader module 230, and the cache 250. The non-shader module 210 is operative at least for the following tasks. Firstly, loading the VS command CMD1.sub.VS from the first command queue Q1 to the shader module 230 in performing the VS stage, where the VS command CMD1.sub.VS is stored into the first command queue Q1 by the first processing unit PU1. Secondly, loading first tessellation stage commands from the second command queue Q2 to the shader module 230 in performing the first tessellation stage of the one or more tessellation stages.  See para 20-21).


    PNG
    media_image2.png
    1122
    835
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Tsung et al. into the teachings of Sadowski et al. because each of Tsung et al. and Sadowski et al. teach the rendering of the GPU. Tsung et al. and Sadowski et al. are both attempting to address the load of the GPU and power saving of the GPU based on the loads. Further, a person of ordinary skill in the art would have been motivated to combine Tsung et al. with Sadowski et al. because combining the prior art elements of Tsung et al. with Sadowski et al. according to known methods would have yielded predictable results, using the techniques of Tsung et al. would have improved Sadowski et al. in the same way, and applying the techniques of Tsung et al. to improve Sadowski et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve it and to  raise the efficiency of CPU and improve the system performance). [See MPEP 2143].
In regard to claim 15, Sadowski et al. disclose a graphics processing unit (GPU) comprising: a plurality of dividers (items SIMD of figure 2); a plurality of shader engine modules (item 131 of figure 4D) configured to receive first clock signals, each having a first frequency, from a first subset of the plurality of dividers; (as shown in Fig. 4D, which is reproduced below for ease of reference and convenience, Sadowski discloses the clock domains 456 are each shader engines 131. In such an example, it is possible for each shader engine 131 to operate at different clock frequencies, although it is also possible for two or more shader engines 131 to operate at the same clock frequency.  Sadowski furthermore discloses scheduling workloads to different clock domains 456 based on the fact that different clock domains 456 may be running with different clock speeds. In one technique, similar workloads that could be executed at the same time in multiple different clock domains 456 are scheduled in clock domains 456 assigned to the same speed bin if there is further work that is dependent on the similar workloads. In other words, if first work is dependent on second work, and the second work requires enough resources to be schedulable for execution in multiple different clock domains 456, then the APD scheduler 136 (FIG. 2) schedules the first work in multiple different clock domains 456 having the same clock speed, if such multiple different clock domains 456 are available to accept work. The purpose of such a scheduling regime is to prevent the performance hit resulting from staggered work completion times due to the differing clock speeds.  See para 34, 43-43).

    PNG
    media_image1.png
    323
    744
    media_image1.png
    Greyscale

But Sadowski et al. do not disclose the a second frequency of a second clock signal received by one or more non-shader-engine modules of a graphics processing unit based on a first workload of the one or more shader engine modules and a second workload of the one or more non-shader-engine modules.  However Tsung et al. disclose shader modules and non-shade modules (as shown in Fig. 2, which is reproduced below for ease of reference and convenience, Tsung discloses the GPU 200 may be configured for performing a vertex shading (VS) stage and one or more tessellation stages. The GPU 200 comprises the non-shader module 210, the shader module 230, and the cache 250. The non-shader module 210 is operative at least for the following tasks. Firstly, loading the VS command CMD1.sub.VS from the first command queue Q1 to the shader module 230 in performing the VS stage, where the VS command CMD1.sub.VS is stored into the first command queue Q1 by the first processing unit PU1. Secondly, loading first tessellation stage commands from the second command queue Q2 to the shader module 230 in performing the first tessellation stage of the one or more tessellation stages.  See para 20-21).


    PNG
    media_image2.png
    1122
    835
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Tsung et al. into the teachings of Sadowski et al. because each of Tsung et al. and Sadowski et al. teach the rendering of the GPU. Tsung et al. and Sadowski et al. are both attempting to address the load of the GPU and power saving of the GPU based on the loads. Further, a person of ordinary skill in the art would have been motivated to combine Tsung et al. with Sadowski et al. because combining the prior art elements of Tsung et al. with Sadowski et al. according to known methods would have yielded predictable results, using the techniques of Tsung et al. would have improved Sadowski et al. in the same way, and applying the techniques of Tsung et al. to improve Sadowski et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve it and to  raise the efficiency of CPU and improve the system performance). [See MPEP 2143].
Allowable Subject Matter
	Claims 3-5, 12-14, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is an Examiner's statement of reasons for the indication of allowable subject matter:  Claims 3-5, 12-14, 18-20 are allowable over the prior art of record because the prior arts, cited in its entirety, or in combination, do not teach determining that the differential is less than a lower threshold of a predefined guardband for more than a predefined time period, wherein independently adjusting the at least one of the first frequency and the second frequency comprises: independently adjusting the first frequency of the first clock signal without adjusting the second frequency of the second clock signal (claims 3, 12, 18);
determining that the differential is greater than an upper threshold of a predefined guardband for more than a predefined time period, wherein independently adjusting the at least one of the first frequency and the second frequency comprises: independently adjusting the second frequency of the second clock signal without adjusting the first frequency of the first clock signal (claims 4, 13, 19);



Conclusion
	Claims 1-2, 6-11, 15-17 are rejected. Claims 3-5, 12-14, 18-20 are objected
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 6:30AM- 4:00PM.  The Group Fax No. (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hop://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/RAYMOND N PHAN/
Primary Examiner, Art Unit 2185